DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai US 20100077870.
	Regarding these claims, Sakai discloses a torque sensor comprising: a first and second magnetic sensors each including an excitation coil that excites AC magnetism (see paragraph 0008) in a measurement target using alternating current,  and a detection coil to which alternating current is induced due to the AC (see also paragraph 0055), magnetism flowing in the measurement target ; an excitation/drive circuit (see paragraph 0016), that applies a first excitation voltage to the excitation coil of the first magnetostrictive sensor and applies a second excitation voltage (see, for example, claim 1), to the excitation coil of the second magnetostrictive sensor, the second excitation voltage having a phase or a waveform different from the first excitation voltage (see paragraph 0090); and a detection circuit that includes a first detector that performs synchronous detection of current flowing in the detection coil of the first magnetostrictive sensor based on the first excitation voltage and a second detector that performs synchronous detection of current flowing in the detection coil of the second magnetostrictive sensor based on the second excitation voltage (see for example, paragraphs 0060 and 0061).

Claims 2-4, and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, May 31, 2022